Citation Nr: 0723417	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  06-07 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to October 
1964.  The appellant is the veteran's spouse.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO; the veteran 
must timely express disagreement with the decision; VA must 
respond by issuing a statement of the case that explains the 
basis for the decision to the veteran; and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his or her 
argument in a timely-filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.203.  See also 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction 
to resolve questions as to its own jurisdiction).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated).   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the benefits sought 
on appeal.  

In the SOC of January 2006, the RO addressed ten claims.  In 
her substantive appeal of February 2006, the appellant 
appeals only one issue: entitlement to service connection for 
the cause of the veteran's death.  This is confirmed in her 
letter of February 7, 2006, and at hearing before the 
undersigned in February 2007, in which the appellant's 
representative concedes that these other issues "really 
aren't allowable give VA's regulations at any rate"  
(Transcript at page two and three).  While there was some 
question in the mind of the undersigned regarding whether 
those claims were being withdrawn or not, additional review 
of the appellant's substantive appeal to the Board has made 
clear that these issues were not appealed.  Therefore, the 
issue of whether these claims have been "withdrawn" from 
Board consideration is rendered moot. 

In this regard, this issue of negligent treatment of the 
veteran by VA will be addressed within the context of the 
appellant's cause of death claim, as requested by the 
appellant's representative at hearing.

The appellant provided testimony at a Board hearing before 
the undersigned Veterans Law Judge in February 2007.  The 
claims file includes a transcript of the hearing.


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died in 
January 2003 as a result of anoxic encephalopathy due to or 
as a consequence of cardiorespiratory arrest with other 
significant conditions contributing to death including end 
stage congestive heart failure, diabetes mellitus, MRSA 
bacterium, and peripheral vascular disease.

2.  At the time of his death, the veteran established service 
connection for residuals of a right knee injury, a chronic 
left knee strain, and residuals of an appendectomy.

3.  There is no relationship between the cause of the 
veteran's death and his period of service, a service-
connected disability, or VA treatment or care.

  
CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1110, 1151, 1310 (West Supp. 
2005); 38 C.F.R. §§ 3.303, 3.312 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides Dependency and Indemnity Compensation (DIC) 
for a spouse of a veteran who dies from a service-connected 
disability.  See 38 U.S.C.A. § 1310.  A service-connected 
disability is one which was incurred in or aggravated by 
active service.  See 38 U.S.C.A.  § 1110; 38 C.F.R. 
§ 3.303(a).  

VA considers the veteran's death a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
See 38 C.F.R. § 3.312(a).  A principal cause of death is one 
which singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  See 38 C.F.R. § 3.312(b).  A contributory 
cause of death is one which contributed substantially or 
materially to cause death, or aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c).

At her Board hearing in February 2007, the appellant 
indicated that VA's failure to find a blood clot in the 
veteran's left foot caused the veteran's gangrene and MRSA 
and should entitle her to compensation under 38 U.S.C.A. § 
1151.

The current provisions of 38 U.S.C.A. § 1151 provide that VA 
shall award compensation for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility.  In addition, the 
proximate cause of the disability or death must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

To determine whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy program upon which the claim is 
based to the veteran's condition after such care, treatment, 
examination, services, or program has stopped.  VA considers 
each body part involved or system separately.  See 38 C.F.R.  
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish causation.  See 38 C.F.R. § 
3.361(c)(1).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, the veteran must show that 
the hospital care, medical or surgical treatment, or 
examination caused the veteran's additional disability or 
death, and VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider; or VA 
furnished the hospital care, medical or surgical treatment, 
or examination without the veteran's or, in appropriate 
cases, the veteran's representative's informed consent.  
Consent may be express (given orally or in writing) or 
implied under the circumstances specified in 38 C.F.R. § 
17.32(b).  38 C.F.R. § 3.361(d)(1)(ii).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

In this case, the veteran died in January 2003.  The 
certificate of death lists anoxic encephalopathy as the 
immediate cause of death due to or as a consequence of 
cardiorespiratory arrest.  It also notes other significant 
conditions that contributed to death including end stage 
congestive heart failure, diabetes mellitus, MRSA bacteremia, 
and peripheral vascular disease.     

Such facts provide evidence against this claim by indicating 
severe nonservice connected disorders that contributed to the 
veteran's death. 

The appellant maintains that the veteran's service connected 
knee conditions progressed during his lifetime and eventually 
contributed to his death.  In other words, she claims that a 
service-connected disability either caused or contributed to 
the veteran's death.

The veteran's service medical records make no reference to 
any heart, artery, MRSA, or gangrene problem or condition in 
service.  Hence, the Board finds that these records provide 
highly probative evidence against the appellant's claim.

VA outpatient treatment records also fail to support the 
appellant's claim and provide more evidence against the 
claim.  A VA examination in January 1984 provides the first 
medical evidence showing the presence of cardiovascular 
disease.  This report notes a history of treatment in 1983 
for a heart attack.  The VA physician provided a diagnosis of 
arteriosclerotic heart disease.  In addition, the veteran did 
not have a diagnosis for MRSA bacteremia until there were 
complications from an aortobifemoral bypass with grafting in 
his left leg at the Baltimore VAMC in August 2002.  The 
veteran had a history of severe heart problems and reduced 
arterial flow to distal legs, providing more evidence against 
this claim.  

The veteran's first VA diagnosis for cardiovascular disease 
occurred in January 1984 and VA found an MRSA diagnosis after 
the bypass in August 2002.  The fact that cardiovascular 
disease was first identified 19 years after service and MRSA 
about 38 years after service weighs heavily against the 
veteran's claim.  See Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000) (holding that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186.  See also Bostain v. West 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, No. 04-0534 (Vet. App. June 15, 2007).   In this 
case, while the appellant is, or was, a nurse's assistant, 
the Board finds that the service and post-service medical 
records outweigh the contention that his knee condition 
caused or contributed to the veteran's death.

As noted, the appellant also contended that VA's failure to 
diagnose a blood clot in the veteran's left foot caused his 
gangrene and MRSA which resulted in his death.  However, VA 
outpatient treatment records make no reference to any blood 
clot in the veteran's left foot.  Furthermore, while the 
medical record provides diagnoses of gangrene and MRSA, VA 
outpatient records in August 2002 note that his MRSA was the 
result of the veteran's aortobifemoral bypass with grafting 
in his left leg.  A blood clot, as indicated by the 
appellant, is not clearly indicated within the record as to 
reveal, as the appellant contends, carelessness in not 
finding the condition earlier.  A VA physician diagnosed the 
veteran in October 2002 with peripheral vascular disease with 
dry gangrene of the toes, left foot, that is most likely 
secondary to distal arterial emboli.

Within the record there is no indication of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, providing strong evidence against this claim, 
outweighing the appellant's contentions to the contrary.

The post-service medical record clearly indicates multiple 
severe nonservice connected disorders that clearly lead to 
the veteran's death beyond any action (or nonaction) 
undertaken by the VA Medical Center.  The medical record (a 
treatment record dated January 2002 and November 5, 2002) 
indicates that the veteran left the VAMC in Washington DC 
"against medical advice" prior to receiving additional 
treatment, providing more evidence against the claim that it 
was mistakes made by the VAMC that lead to the veteran's 
death.  A failure of the veteran to heed VA doctors' advice 
at several key points in his treatment also provides more 
factual evidence against this claim. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  The 
Board is sympathetic to the appellant's loss of her husband 
but may not go beyond the factual evidence presented in this 
claim to provide a favorable determination.  Accordingly, VA 
must deny the appeal.

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).   In particular, letters by the RO in November 2002, 
April 2003, and November 2006 (1) informed the appellant 
about the information and evidence not of record that is 
necessary to substantiate her claim; (2) informed her about 
the information and evidence that VA will seek to provide; 
(3) informed her about the information and evidence she is 
expected to provide; and (4) requested her to provide any 
evidence in her possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claims."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the appellant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

If there was any deficiency in the notice to the appellant, 
the Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the appellant over the 
course of this appeal, the appellant clearly has actual 
knowledge of the evidence she is required to submit in this 
case; and (2) in this case, based on the appellant's 
contentions and the communications provided to the appellant 
by the VA over the course of this appeal, she is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the appellant.  However, none of the 
medical records provides any support for the appellant's 
claim that the veteran's service-connected disabilities 
contributed to his death.  Indeed, the veteran's post-service 
medical record provides no relationship between the cause of 
the veteran's death and his period of service, a service-
connected disability, or VA treatment or cares.  

The Board notes that no medical opinion has been obtained 
with respect to the appellant's claim.  However, as service 
and post-service medical records provide no basis to grant 
this claim, and in fact provide evidence against this claim, 
the Board finds no basis for a medical opinion to be 
obtained.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA or 
the Court.


ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


